Name: 80/1284/EEC: Commission Decision of 19 December 1980 amending Commission Decision 78/638/EEC authorizing the United Kingdom of Great Britain and Northern Ireland to grant exemptions for national road transport operations from the Community regulations on social matters relating to road transport (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D128480/1284/EEC: Commission Decision of 19 December 1980 amending Commission Decision 78/638/EEC authorizing the United Kingdom of Great Britain and Northern Ireland to grant exemptions for national road transport operations from the Community regulations on social matters relating to road transport (Only the English text is authentic) Official Journal L 377 , 31/12/1980 P. 0028++++COMMISSION DECISION OF 19 DECEMBER 1980 AMENDING COMMISSION DECISION 78/638/EEC AUTHORIZING THE UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND TO GRANT EXEMPTIONS FOR NATIONAL ROAD TRANSPORT OPERATIONS FROM THE COMMUNITY REGULATIONS ON SOCIAL MATTERS RELATING TO ROAD TRANSPORT ( ONLY THE ENGLISH TEXT IS AUTHENTIC ) ( 80/1284/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL REGULATION ( EEC ) NO 543/69 OF 25 MARCH 1969 ON THE HARMONIZATION OF CERTAIN SOCIAL LEGISLATION RELATING TO ROAD TRANSPORT ( 1 ) , AS LAST AMENDED BY REGULATION ( EEC ) NO 2829/77 ( 2 ) , AND IN PARTICULAR ARTICLE 14A ( 3 ) ( B ) THEREOF , HAVING REGARD TO THE APPLICATION LODGED BY THE UNITED KINGDOM GOVERNMENT ON 1 FEBRUARY 1980 REQUESTING THE COMMISSION TO AUTHORIZE A PERMANENT EXEMPTION FROM REGULATION ( EEC ) NO 543/69 IN RESPECT OF THE TRANSPORT OF MILK FROM THE FARM TO THE DAIRY AND VICE-VERSA , WITHIN NATIONAL FRONTIERS . WHEREAS THE COMMISSION , BY ITS DECISION 78/638/EEC ( 3 ) , HAD ALREADY EXEMPTED SUCH TRANSPORT OF MILK FROM THE ABOVEMENTIONED REGULATION ( EEC ) NO 543/69 UNTIL 31 DECEMBER 1980 , AS LONG AS CERTAIN CONDITIONS , IMPOSED BY THE COMMISSION , WERE MET , WHEREAS A FINAL DECISION AS TO WHETHER , AND IF SO , UNDER WHAT CONDITIONS , DEROGATIONS FOR THE TRANSPORT OF MILK SHOULD CONTINUE TO BE AUTHORIZED , REQUIRES FURTHER INVESTIGATION ; WHEREAS FOR THIS PURPOSE THE UNITED KINGDOM GOVERNMENT WILL CARRY OUT A STUDY IN COOPERATION WITH THE COMMISSION WITH THE FOLLOWING MAIN OBJECTIVES : - TO EVALUATE THE DIFFERENCE IN THE CONTENTS OF THE VARIOUS CONCEPTS USED IN NATIONAL LAW ON THE ONE HAND AND IN COMMUNITY LAW ON THE OTHER HAND ; - BEARING IN MIND THOSE DIFFERENCES IF ANY , TO EVALUATE THE REAL QUANTITATIVE DIFFERENCES EXISTING BETWEEN THE VARIOUS PROVISIONS ON WORKING CONDITIONS IN NATIONAL LAW ON THE ONE HAND AND IN COMMUNITY LAW ON THE OTHER HAND ; - TO EVALUATE THE ECONOMIC AND SOCIAL IMPACT OF A FULL IMPLEMENTATION OF REGULATION ( EEC ) NO 543/69 ON THE TRANSPORT OF MILK IN THE UNITED KINGDOM ; WHEREAS , WITHIN THE FRAMEWORK OF THIS STUDY , ALL INTERESTED PARTIES , I.E . IN PARTICULAR EMPLOYERS' ASSOCIATIONS , TRADE UNIONS AND REPRESENTATIVES OF OTHER RELEVANT MODES OF TRANSPORT WILL BE CONSULTED ; WHEREAS THE COMMISSION WILL BE CONSULTED ON ALL PHASES OF THE STUDY AND WILL PARTICIPATE AS FAR AS IT DEEMS FIT ; WHEREAS RESPONSIBILITY FOR THE STUDY WILL LIE WITH THE UNITED KINGDOM GOVERNMENT ; WHEREAS THIS STUDY WILL BE SUBMITTED TO THE COMMISSION BEFORE 30 APRIL 1981 ; WHEREAS THE COMMISSION WILL TAKE A DECISION , BEFORE 1 JULY 1981 , AS TO WHETHER ANY DEROGATIONS CAN CONTINUE TO BE APPLIED TO THE MILK TRANSPORT SECTOR AND IF SO UNDER WHAT CONDITIONS ; WHEREAS THE UNITED KINGDOM GOVERNMENT WILL THEN HAVE UNTIL 31 DECEMBER 1981 TO ENSURE THAT SUCH DECISION WILL BE EFFECTIVELY IMPLEMENTED AS FROM 1 JANUARY 1982 ; WHEREAS IN THESE CIRCUMSTANCES IT IS APPROPRIATE FOR THE COMMISSION TO PROLONG UNTIL 31 DECEMBER 1981 THE AUTHORIZATION GRANTED BY DECISION 78/638/EEC , HAS ADOPTED THIS DECISION : ARTICLE 1 IN ARTICLE 2 OF DECISION 78/638/EEC , " 31 DECEMBER 1980 " IS HEREBY REPLACED BY " 31 DECEMBER 1981 " . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE UNITED KINGDOM . DONE AT BRUSSELS , 19 DECEMBER 1980 . FOR THE COMMISSION RICHARD BURKE MEMBER OF THE COMMISSION ( 1 ) OJ NO L 77 , 29 . 3 . 1969 , P . 49 ( FOR CODIFIED TEXT SEE OJ NO C 73 , 17 . 3 . 1979 , P . 1 ) . ( 2 ) OJ NO L 334 , 24 . 12 . 1977 , P . 11 . ( 3 ) OJ NO L 203 , 30 . 6 . 1978 , P . 39 .